Citation Nr: 1110998	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  08-10 359	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a bilateral knee disability.

3.  Entitlement to an initial compensable disability evaluation for left ear hearing loss.

4.  Entitlement to an initial compensable disability evaluation for a right shoulder disability.

5.  Entitlement to an initial compensable disability evaluation for a left foot disability.




ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to June 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  Jurisdiction subsequently was transferred to the RO in Atlanta, Georgia.

In his March 2008 substantive appeal on a VA Form 9 and in a statement dated the same month, the Veteran requested a hearing before a member of the Board at his local RO.  A Travel Board hearing was scheduled for late November 2010.  The Veteran did not appear.  He indicated in a December 2010 statement that he would be unable to appear and therefore desired both to cancel the hearing and to forward the claims file to the Board for adjudication.  As such, his hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2010).

The issues comprising the Veteran's claim were developed below as entitlement to service connection for low back pain; entitlement to service connection for bilateral knee pain; entitlement to an initial compensable disability evaluation for hearing loss, left ear; entitlement to an initial compensable disability evaluation for right shoulder surgery/ acromioclavicular (AC) joint separation, Mumford procedure; and entitlement to an initial compensable disability evaluation for degenerative arthritis navicular cuneiform/1st metatarsal cuneiform joint, left foot.  Recharacterization of each of these issues has been undertaken as indicated above for the sake of simplicity.

The issues of entitlement to service connection for a low back disability and entitlement to an initial compensable disability evaluation for left ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

The issue of entitlement to service connection for a right shoulder scar has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran currently is diagnosed with a bilateral knee disability.

2.  The evidence of record shows that the Veteran's right shoulder disability is manifested by symptoms indicative of malunion.

3.  The evidence of record shows that the Veteran's left foot disability is moderate.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a bilateral knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  The criteria for an initial compensable disability evaluation of 10 percent, but no higher, for a right shoulder disability have been met.  38 U.S.C.A. § 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.6, 4.7, 4.10, 4.71a, Diagnostic Codes 5201, 5203 (2010).

3.  The criteria for an initial compensable disability evaluation of 10 percent, but no higher, for a left foot disability have been met.  38 U.S.C.A. § 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.6, 4.7, 4.10, 4.71a, Diagnostic Codes 5003, 5281, 5284 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also require VA to provide the Veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  However, there is no error in failing to provide such prior notice when it was not required at the time of the initial AOJ decision.  A content complying notice and proper subsequent VA process instead must be provided in these cases.  Pelegrini, 18 Vet. App. at 112.

The Veteran was a participant in the Benefits Delivery at Discharge Program.  He acknowledged having been provided with notification of the information and evidence needed to establish service connection, the kinds of information and evidence he should submit to substantiate his entitlement to service connection, and the kinds of information and evidence that VA would attempt to obtain on his behalf in January 2005, prior to his separation from service.  He did not acknowledge having been provided with notification of how VA determines disability ratings and effective dates for service-connected disabilities, as it was sent prior to the holding in Dingess requiring such notification.  Service connection was granted and initial disability evaluations and effective dates were assigned for a right shoulder disability and for a left foot disability in the June 2005 rating decision by the RO.  However, service connection for a bilateral knee disability was denied.  

The Veteran was informed via letter dated in May 2006 of the information and evidence required to establish service connection and an increased rating, the information and evidence not of record necessary to substantiate the issues of service connection and increased rating raised in his claim, his and VA's respective duties for obtaining evidence, and how VA determines disability ratings and effective dates for disabilities that are service-connected.  A statement of the case (SOC) readjudicating the Veteran's claimed bilateral knee disability, right shoulder disability, and left foot disability issues was issued in September 2007.

As the issues of the Veteran's right shoulder disability and left foot disability were substantiated, the purpose that notice is intended to serve was fulfilled and no additional notice regarding the "downstream issues" of how VA determines disability ratings and effective dates was required.  Dingess, 19 Vet. App. at 490-91; see also VAOPGCPREC 08-03 (Dec. 22, 2003), 69 Fed. Reg. 25180 (2004).  The Board therefore finds that VA's duty to notify has been satisfied with respect to the right shoulder disability and left foot disability issues on appeal.

VA's duty to notify with respect to the issue of the Veteran's bilateral knee disability also has been satisfied.  All notice elements with the exception of the "downstream issues" were fully addressed prior to the Veteran's discharge and, thus, prior to the initial adjudication of the claim in June 2005 by the RO, who in this case also is the AOJ.  Notice of these "downstream issues" was provided once it became required by Dingess and was followed by readjudication in the SOC.  Further, service connection is denied herein, and hence no disability rating or effective date will be assigned.  The Veteran suffered no prejudice for each of these reasons.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Pursuant to the duty to assist, VA is required to aid the Veteran in the procurement of service treatment records and other pertinent treatment records, whether or not they are in Federal custody, as well as provide a medical examination and/or medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

VA has obtained the Veteran's service treatment records.  No VA treatment records or private treatment records have been obtained.  The duty to assist is not applicable in this regard, however, as the Veteran has not identified any such records.  See 38 U.S.C.A. § 5103A(b).  He instead submitted pertinent post-service treatment records from the Martin Army Community Hospital (ACH) as well as private treatment records from various providers in Saudi Arabia on his own behalf.

A VA general medical examination was afforded to the Veteran in March 2005.  The examiner reviewed the claims file for pertinent medical evidence, which at that time consisted solely of service treatment records, as reflected by his several references to these records.  He then took a detailed history and symptomatology description from the Veteran regarding his claimed bilateral knee disability and his right shoulder and left foot disabilities.  After receiving this information, the examiner conducted a thorough physical and diagnostic tests.  The examiner also documented each of these actions in detail in an examination report.  As such, the Board finds that the examination was adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (defining adequacy with respect to medical examinations and opinions as those providing sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

Acknowledgement is given to the Veteran's contentions in his March 2008 substantive appeal on a VA Form 9 that the diagnosis given by the examiner who conducted his March 2005 VA general medical examination was incorrect and that he "was not put through a numerals of test" for his right shoulder.  However, these contentions are unsupported by the record due to the Board's above finding that this examination was adequate.

Acknowledgement also is given to the Veteran's request for another medical examination with respect to his claimed bilateral knee disability, right shoulder disability, and left foot disability.  Yet a new examination is not required solely because the Veteran's March 2005 VA general medical examination is a few years old.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  There further is no indication that a more contemporaneous examination is warranted.  The Veteran does not contend that there has been an increase in the severity of his bilateral knee, right shoulder, or left foot symptomatology since his March 2005 VA general medical examination.  Indeed, the evidence since this adequate examination is silent with respect to his knees and reveals that his right shoulder and left foot disabilities have remained relatively stable.  See 38 C.F.R. § 3.327(a).

Other than his requests for another VA medical examination, the Veteran has not identified any additional development necessary for a fair adjudication of the claim that has not been undertaken.  The record also does not point toward any such development.  The Board therefore finds that no further action is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As both the duty to notify and the duty to assist have been fulfilled, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection

The Veteran seeks service connection for a bilateral knee disability.  He contends that he injured both of his knees during service and that each still is symptomatic.

Service connection means that the facts establish that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish service connection, there generally must be (1) medical evidence of a current chronic disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current chronic disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).

Service connection also may be established if the evidence reveals a current disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  Barr, 21 Vet. App. at 303; Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if (1) the condition was "noted" during service; (2) there is evidence of post-service continuity of the same symptomatology; and (3) there is medical, or in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 488.

Service connection additionally may be established for any disease diagnosed after discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board must assess the probative value of all the evidence, including medical evidence.  The weight and credibility of evidence may be discounted "in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. 49 (1990).  As such, the Veteran prevails when the evidence supports his claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.

The Veteran's service treatment records show the following.  In February 1983, he complained of pain in his left knee for the previous week attributed to playing sports and running.  No discoloration, swelling, pain with palpation, or sign of a fracture was found upon physical assessment.  A diagnosis of knee pain was rendered and the Veteran was told to return to duty.  In May 1987, he complained of right knee pain.  He reported that he was playing softball the previous day when another player ran into him and caused him fall, twisting his knee.  Physical assessment revealed that the pain was over the medial portion of the right patella and the left medial collateral ligament (MCL).  It also revealed mild swelling over the medial patella.  However, the McMurray's, Drawer, and patellar inhibition tests were negative and the Veteran had full range of motion albeit with pain.  Right knee strain versus secondary MCL sprain was diagnosed.  Ice, an ace wrap, and crutches were prescribed.

In October 1993, the Veteran complained of left knee pain for the previous two weeks, particularly after exercise, as well as stiffness.  He denied an injury, locking, and giving way.  The pain was primarily in the inferior lateral aspect of the knee upon physical assessment.  There was no swelling or laxity, and McMurray's and the Lachman test were negative.  Minimal pain as well as pain on palpation of the inferior aspect of the lateral collateral ligament (LCL) was noted.  Range of motion was full in each knee.  A diagnosis of left LCL injury was provided.  Rest, ice, elevation, strengthening exercises, and pain medication were prescribed.  In March 1994, reference was made to the Veteran's knee problems, specifically a left ligament pull.  In February 1999, he complained of bilateral knee swelling and pain.  He denied any injury.  With respect to the swelling, he indicated that it had occurred on and off during the previous month.  With respect to pain, he indicated that it occurred when he ran and only when he put pressure on his knees.  No effusion, ligament laxity, or other deformity was found upon physical assessment.  The Veteran's gait was normal.  There was, however, tenderness to palpation along both the MCL and the LCL in each knee.  Bilateral knee pain/overuse syndrome was diagnosed.  Pain medication was prescribed, and a temporary physical profile was put in place.

In July 2004, the Veteran reported knee trouble.  Specifically, he noted that his knees ache and lock up when there is very cold and extreme weather and with intense training.  His lower extremities were given a normal clinical evaluation upon physical examination, however.

At his March 2005 VA general medical examination, the Veteran related that he occasionally gets bilateral knee pain.  No abnormalities were found upon physical assessment.  As such, the examiner described it as a "normal evaluation of the knees."  He indicated that he could not ascribe any physical diagnosis or attribute any physical impairment to the Veteran's bilateral knee pain complaint.

Post-service private treatment records from Martin ACH and from various providers in Saudi Arabia do not reference the Veteran's knees.

The Veteran indicated that he continues to have pain throughout his knees, which sometimes is continuous for 30 to 45 minutes, in his March 2008 substantive appeal on a VA Form 9.

Based on the above, the Board finds that entitlement to service connection for a bilateral knee disability is not warranted.  There is no indication that the Veteran has a current diagnosis of any such disability.  His lower extremities, which includes his knees, were given a normal clinical evaluation toward the end of his service in July 2004.  No diagnosis pertaining to his knees was made at his March 2005 VA general medical examination because no knee abnormalities were found.  No diagnosis pertaining to his knees subsequently was made.  Indeed, post-service treatment records from Martin ACH and private treatment records from various providers in Saudi Arabia submitted by the Veteran do not even mention his knees.  No other private treatment records or VA treatment records have been associated with the claims file.  As noted above, none have been identified by the Veteran as pertinent.

The Board acknowledges the Veteran's complaints of bilateral knee pain, aches, and locking up.  He is competent to describe these symptoms because he personally experiences them.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), Barr v. Nicholson, 21 Vet. App. 303 (2007).  He also is credible in this regard, as there is no reason to doubt him.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that credibility generally can be evaluated by a showing of interest, bias, or inconsistent statements).

Service connection generally is not granted for symptoms alone, however, when they have not been attributed to any particular cause.  For example, "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  The Veteran further is not competent to conclude that his symptoms constitute a bilateral knee disability.  Such a conclusion concerning whether there is actual pathology of a bilateral knee disability requires specialized medical training that a lay person like the Veteran lacks.  See Grottveit v. Brown, 5 Vet. App. 91 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 38 C.F.R. § 3.159(a)(2).  As discussed above, the evidence does not show that the medical examiner who conducted his March 2005 VA general medical examination or any other medical professional has diagnosed him with such a disability.  

Absent any evidence of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The preponderance of the evidence does not show that the Veteran has a current bilateral knee disability.  Accordingly, the benefit of the doubt rule is not applicable and service connection is denied.

III.  Higher Evaluations

The Veteran also seeks initial compensable disability evaluations for his right shoulder disability and for his left foot disability.  He contends that each of these disabilities is more severe than contemplated by a noncompensable rating.

Disability evaluations are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  Separate Diagnostic Codes identify various disabilities and the criteria for specific ratings for the disabilities.  The percentage ratings represent as far as practicably can be determined the average impairment in earning capacity due to a service-connected disability.  38 U.S.C.A. § 1155.  The evaluation assigned is determined by comparing the extent to which a Veteran's service-connected disability impairs his ability to function under the ordinary conditions of daily life, as demonstrated by the Veteran's symptomatology, with the schedule of ratings.  Id.; 38 C.F.R. § 4.10; see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Examination reports must be interpreted, and if necessary reconciled, into a consistent picture so that the evaluation rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.  When two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  However, any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

When an appeal arises from initially assigned ratings, as is the case here, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

As with service connection, the benefit of the doubt shall be given to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 49.  The Veteran thus prevails when the evidence supports his claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.

A.  Right Shoulder Disability

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Diagnostic Codes predicated on limitation of motion do not prohibit consideration of a higher rating for flare ups or for functional loss due to weakness, excess fatigability, incoordination, or pain on use.  38 C.F.R. § 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by visible behavior, such as facial expression or wincing, of the Veteran undertaking the motion.  38 C.F.R. §§ 4.40, 4.59.

The disability rating assigned for functional impairment of an upper extremity depends on whether the extremity is the major extremity or the minor extremity.  The major extremity is the one predominantly used by the Veteran.  Only one extremity may be considered to be major.  38 C.F.R. § 4.69.  In this case, the Veteran indicated at his March 2005 VA general medical examination that he is right handed.  Thus, his right upper extremity is the major extremity and his left upper extremity is the minor extremity.  Assignment of a disability rating for the Veteran's right shoulder disability therefore concerns his major upper extremity.

Currently, the Veteran's right shoulder disability is rated under C.F.R. § 4.71a, Diagnostic Code 5203.  Diagnostic Code 5203 addresses impairment of the clavicle or scapula.  A 10 percent disability rating is warranted for malunion of the clavicle and scapula or nonunion of the clavicle and scapula without loose movement in the major shoulder.  The highest disability rating of 20 percent requires nonunion of the clavicle and scapula with loose movement and dislocation of the clavicle and scapula in the major shoulder.  In the alternative, impairment of the clavicle or scapula may be evaluated on the basis of impairment of function of the contiguous joint.

Also potentially applicable to the Veteran's right shoulder disability is Diagnostic Code 5201, which concerns limitation of motion of the arm.  Limitation of motion of the arm at the shoulder level warrants a 20 percent rating for the major shoulder.  Limitation of motion of the arm midway between the side and shoulder level warrants a 30 percent rating for this shoulder.  The highest rating of 40 percent requires limitation of motion of the arm to 25 degrees from the side for the major shoulder.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  Normal range of motion for the shoulder is from 0 degrees to 180 degrees flexion (forward elevation), 0 degrees to 180 degrees abduction, 0 degrees to 90 degrees external rotation, and 0 degrees to 90 degrees internal rotation.  38 C.F.R. § 4.71, Plate I.

Two other Diagnostic Codes pertaining to disabilities of the shoulder exist.  Diagnostic Code 5200 provides ratings for ankylosis of the scapulohumeral articulation, while Diagnostic Code 5202 addresses impairment other impairment of the humerus.  However, the evidence does not show that the Veteran's right shoulder disability involves ankylosis or humerus impairment.  The Board therefore finds Diagnostic Codes 5200 and 5202 inapplicable.

Service treatment records dated in 1990 and 1991 reveal that the Veteran underwent the Mumford procedure after being diagnosed first with AC joint sprain and later with AC joint arthritis in his right shoulder.  Service treatment records near the Veteran's discharge do not reveal that he sought treatment regarding his right shoulder.  He did report a painful shoulder and numbness and tingling that comes and goes in his shoulder in July 2004.  However, his upper extremities were given a normal clinical evaluation at that time.  

At his March 2005 VA general medical examination, the Veteran related that he has right shoulder pain and lost range of motion.  Physical assessment found that he holds his shoulders in normal anatomical position.  A well healed scar, which was noted to be usual after a modified Mumford procedure, was present.  Range of motion was from 0 to 180 degrees overhead extension and abduction and from 0 to 90 degrees internal and external rotation.  Each of these findings was noted to be normal.  After three iterations, they stayed normal without pain or fatigue.  The examiner indicated that all physical findings were normal outside of the scar.  He also indicated that the Veteran did not have any physical impairment from his right shoulder disability, and that this disability did not interfere with his activities of daily living or usual occupation.

Post-service private treatment records from Martin ACH document the following.  The Veteran complained of chronic shoulder pain as well as further limitation of his shoulder range of motion over the past year in October 2005.  Upon physical assessment, restricted range of motion and some pain on elevation of the right shoulder above the horizontal was found.  Mild limitation of right shoulder strength also was found, and was suspected to be in part related to pain.  Also suspected was adhesive capsulitis.  Pain medication was prescribed and a referral to physical therapy was made.  In November 2005, the Veteran told the physical therapy clinic that his right shoulder had gotten worse, including during weather changes, over the past two to three years.  He rated his pain at the time as a 6 out of 10.  Physical assessment revealed no instability.  However, tenderness on palpation of various parts of the shoulder and decreased sensation were found.  Range of motion was from 0 to 100 degrees flexion, from 0 to 90 degrees abduction, internal rotation to L1, and external rotation to the side of the ear only.  Pain was elicited during this range and during several, but not all, tests.  There was right shoulder weakness of 4/5 with external resistance and 4+/5 with internal resistance.  Slight muscle atrophy was seen in the supraspinatous muscle.  Adhesive capsulitis was ruled out, as the Veteran did not demonstrate a pattern of limitation indicative thereof.  Rather, he demonstrated more of rotator cuff strain versus a partial tear.

In his March 2008 substantive appeal on a VA Form 9, the Veteran related that he still has aches and pains in his right shoulder.  He also related that he has had physical therapy throughout the three years since he was discharged.

The Board finds that an initial compensable disability evaluation of 10 percent, but no higher, is warranted for a right shoulder disability under Diagnostic Code 5203 in light of the above.  Malunion of the Veteran's right clavicle or scapula is not specifically referenced in the record.  Symptoms indicative of such malunion are, however.  Right shoulder strength was mildly limited in October 2005.  The next month, right shoulder weakness of 4/5 with external resistance and 4+/5 with internal resistance indeed was found.  There further was slight muscle atrophy of the supraspinatous muscle.  The Veteran was deemed to demonstrate rotator cuff strain versus a partial tear as a result.  Interpreting Diagnostic Code 5203 in the light most favorable to him and affording him the benefit of the doubt, these symptoms and finding are sufficient to show malunion.

Consideration has been given to whether an initial compensable disability evaluation in excess of 10 percent for a right shoulder disability is warranted under Diagnostic Code 5203.  However, there is no indication whatsoever that the Veteran manifests nonunion or dislocation of his right clavicle or scapula.  Unlike above, there additionally is no indication that he manifests symptoms indicative of nonunion or dislocation of his right clavicle or scapula.

Consideration also has been given to whether an initial compensable disability evaluation in excess of 10 percent for a right shoulder disability is warranted under Diagnostic Code 5201.  However, the evidence does not show that range of motion in the Veteran's right arm is limited to the shoulder level or an even lesser degree.  Acknowledgement is given to the fact that his abduction was only to 90 degrees, or shoulder level, in November 2005.  Yet this appears to be an anomaly given the other range of motion findings of record.  Flexion in November 2005 was measured as being to 100 degrees, or slightly past shoulder level.  The previous month, the Veteran's range of motion was found to be restricted.  He nevertheless was able to elevate his right should above the horizontal, albeit with pain.  At his March 2005 VA general medical examination, his range of motion was normal to a full 180 degrees overhead extension and abduction.

An initial compensable disability evaluation in excess of 10 percent for a right shoulder disability further is not warranted on the basis of DeLuca and associated statutes.  There has been no showing that the Veteran experienced greater limitation of motion in his right shoulder as a result of flare ups or functional loss due to weakness, excess fatigability, incoordination, or pain on use.  No evidence of flare ups exists but pain repeatedly has been reported by the Veteran.  Weakness and slight atrophy of his supraspinatous muscle were found.  However, weakness was not mentioned and the Veteran did not experience pain or fatigue with three iterations range of motion testing at his March 2005 VA general medical examination.  There also was no decrease in this range, as it stayed normal throughout.  

In sum, the preponderance of the evidence supports, at most even taking the benefit of the doubt into account, the grant of an initial 10 percent evaluation for the Veteran's right shoulder disability.  This finding applies to the entire period on appeal, rendering staged ratings inappropriate.

B.  Left Foot Disability

The Veteran's left foot disability currently is rated under C.F.R. § 4.71a, Diagnostic Code 5003-5281.  Hyphenated Diagnostic Codes are used when a rating for a particular disability under one Diagnostic Code is based upon rating of the residuals of that disability under another Diagnostic Code.  38 C.F.R. § 4.27.  The first four digits, 5003 in this case, is the Diagnostic Code for the disability.  Id.  It pertains to arthritis, degenerative (hypertrophic or osteoarthritis).  The second four digits after the hyphen, 5281 in this case, is the Diagnostic Code used to rate the residuals of that disability.  Id.  It addresses hallux rigidus, unilateral, severe.  

Diagnostic Code 5281 provides that this disability should be rated as hallux valgus, severe.  Hallux valgus, unilateral, is the subject of Diagnostic Code 5280.  The highest rating of 10 percent is warranted thereunder for severe hallux valgus, if equivalent to amputation of the great toe.  

Other Diagnostic Codes pertaining to disabilities of the feet include:  Diagnostic Code 5276 for flatfoot, acquired; Diagnostic Code 5277 for weak foot, bilateral; Diagnostic Code 5278 for claw foot (pes cavus), acquired; Diagnostic Code 5279 for metatarsalgia, anterior (Morton's disease), unilateral, or bilateral; Diagnostic Code 5282 for hammer toe; Diagnostic Code 5283 for malunion or nonunion of the tarsal or metatarsal bones; and Diagnostic Code 5284 for other foot injuries.

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in a Diagnostic Code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

In this case, the Veteran has not been diagnosed with any of the specific foot disabilities addressed by Diagnostic Codes 5276 through 5283.  This includes hallux rigidus, unilateral, severe, for which he currently is rated.  Hallux rigidus further relates to the great toe, while the Veteran's disability concerns the midfoot.  For these reasons, the Board finds that Diagnostic Code 5284 for other foot injuries most accurately addresses his symptomatology.

Pursuant to Diagnostic Code 5284, a 10 percent disability rating is warranted for a moderate foot injury.  A moderately severe foot injury merits a 20 percent disability rating.  A 30 percent disability evaluation is assigned for a severe foot injury.  The highest rating of 40 percent is reserved for when there is actual loss of the use of the foot.  

Words such as "moderate," "moderately severe," and "severe" are not defined in the Schedule for Rating Disabilities.  "Moderate" is generally defined as "tending toward the mean or average amount or dimension."  See Merriam-Webster's Collegiate Dictionary, Eleventh Edition (2003), 798.  "Severe" is generally defined as "of a great degree:  serious."  Id. at 1140.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that the decision reached will be "equitable and just."  38 C.F.R. § 4.6.

Service treatment records dated near the Veteran's discharge reflect the following.  In July 2004, he reported left foot trouble including swelling and intermittent numbness and tingling.  A bony deformity was found on his dorsal left foot upon physical examination.  The Veteran was diagnosed with "foot pain, deformity left dorsal foot" and given an abnormal clinical evaluation.  He was given orthotics, or shoe inserts, in October 2004.  X-rays were taken in December 2004 due to his complained of increased pain.  They revealed moderately severe osteoarthritis of the first tarsal-metatarsal joint and of the navicular-cuneiform joint.  The Veteran complained of pain rated as a 7 out of 10 in January 2005.  There was a large indurated exostotic mass at the level of the medial midfoot.  X-ray findings were noted to reveal significant soft tissue swelling and degenerative changes of the navicular cuneiform, first cuneiform joint as well as the first medial cuneiform and the base of the first metatarsal.  Further, these findings were noted to involve decrease in joint space, ankylosis, and bony proliferation.  A right orthotic device was made to control the Veteran's motion, and he was told that he most likely will need a fusion type surgery in the future.  In February 2005, he complained of pain rated as an 8 out of 10.  He complained of tingling in his left dorsal foot the following month.

Physical assessment of the Veteran's left foot at his March 2005 VA general medical examination revealed a normal gait and station, no use of an ambulatory aid, and no tenderness to palpation over the navicular bone.  Therefore, his symptoms were noted as appearing to be resolved.  They also were noted not to give him any physical impairment or interfere with his activities of daily living or usual occupation.

Treatment records from Martin ACH document the following.  The Veteran complained of chronic foot pain in October 2005.  Upon physical assessment, his gait, stance, and balance were normal.  His left foot was firm and mildly tender, however.  There was a chronic nodularity of the mid dorsal foot.  A referral to podiatry was made.  At his December 2005 podiatry clinic appointment, the Veteran complained that the lump on his left foot causes an aching/tingling pain every day all day long when he is up on the foot.  He indicated that he wears his shoe loosely.  Exostosis of the foot first metatarsal-cuneiform joint was found upon physical assessment.  There also was tenderness to palpation of the medial and dorsal aspect of this joint.  However, there was no swelling, erythema, abnormal warmth, or induration.  Motion in the foot was normal and did not cause pain.  X-rays were scheduled.  In January 2006, the Veteran complained of pain on the top of his left foot for the past three to four years and rated his current pain as a 7 out of 10.  He indicated that is sharp and tingling, is present just about every day, and causes him to wear his sneaker loosely.  Physical assessment was the same as in December 2005 except that fallen arches and tenderness to palpation of the dorsum of the second metatarsal/cuneiform joint additionally were noted.  X-rays showed osteophyte formation on the first metatarsal-cuneiform and the first cuneiform-navicular joints as well as joint irregularity of the first cuneiform/first metatarsal joint.  A request for an appropriate appliance was made at the brace shop, and the details regarding surgery were discussed.

In his March 2008 substantive appeal on a VA Form 9, the Veteran indicated that he has serious left foot pain.  He also indicated has had physical therapy as well as braces made for his left foot and that several physicians have told him that he eventually will require surgery.

The Veteran mentioned in statements dated in March and April 2008 and December 2010 that he is a contractor working in Saudi Arabia.

Given the above, the Board finds that an initial compensable disability evaluation of 10 percent, but no higher, is warranted for a left foot disability under Diagnostic Code 5284.  The Veteran has reported left foot pain, numbness and tingling, and swelling and has related that he must wear his left shoe loosely on account of these symptoms.  He is competent to do so.  See Jandreau, 492 F.3d at 1372, Barr, 21 Vet. App. at 303; see also Layno v. Brown, 6 Vet. App. 465, 469-470 (1994) (finding lay testimony competent when it concerns features or symptoms of injury or illness).  He also is credible in this regard.  The objective evidence includes findings of a lump on his left dorsal or midfoot described variously as a bony deformity, a bony proliferation, an indurated exostotic mass, and a chronic nodularity.  Although no tenderness was found upon palpation of this area of the foot at the March 2005 VA general medical examination, such tenderness was noted in post-service treatment records from Martin ACH.  Mild firmness and fallen arches also were noted.  X-rays taken during service in 2004 and thereafter in 2006 showed joint irregularity, moderately severe degenerative osteoarthritis changes, osteophyte formation, and significant soft tissue swelling in the affected tarsal, metatarsal, cuneiform, and navicular joints.  These results were noted to be indicative of, among other things, a decrease in joint space and ankylosis.  Due to his symptoms, the Veteran was prescribed orthotics and braces and underwent physical therapy.

These symptoms, at the most, are reflective of a moderate foot injury rather than a moderately severe or severe foot injury.  They have not been found to be accompanied by erythema or abnormal warmth.  Motion in the Veteran's left foot was characterized as normal and was not noted to cause pain.  His gait, stance, station, and balance have been described only as normal.  Further, he was not noted to require an ambulatory aid.  The Veteran also has been employed as a contractor in Saudi Arabia for the past few years.  Although surgery has been discussed, it has not been conducted as of this time.  All of this is supportive of the conclusion of the examiner who conducted the March 2005 VA general medical examination that there was no interference with activities of daily living or usual occupation as a result of the Veteran's left foot disability.

As such, the preponderance of the evidence supports, at most even considering the benefit of the doubt, the grant of an initial 10 percent evaluation for the Veteran's left foot disability.  This finding applies to the entire period on appeal, rendering staged ratings inappropriate.

C.  Extraschedular Consideration

The above determination granting initial compensable disability evaluations of 10 percent for the Veteran's right shoulder disability and for his left foot disability is based on application of pertinent provisions of the VA's Schedule for Rating Disabilities.  The Board notes that there is no indication that referral is warranted for consideration of the assignment of an evaluation for this disability on an extraschedular basis.  See 38 C.F.R. § 3.321(b).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  A determination of whether the evidence presents such an exceptional disability picture that the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the rating criteria are inadequate, the RO or Board must proceed to determine whether the Veteran's exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

There has been no showing that either the Veteran's right shoulder disability picture or left foot disability picture could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The Veteran's symptoms, which together show his level of disability, were evaluated using these criteria and associated statutes, regulations, and caselaw.  Higher ratings are provided for by the criteria, but, as explained above, the currently assigned ratings adequately describe the nature, extent, and severity of the Veteran's disabilities.

Given that the applicable schedular rating criteria are adequate, the Board finds that the Veteran does not manifest an exceptional right shoulder or left foot disability picture.  Discussion of whether he exhibits related factors such as marked interference with employment or frequent periods of hospitalization therefore is unnecessary.  Further, referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Service connection for a bilateral knee disability is denied.

An initial compensable disability evaluation of 10 percent for a right shoulder disability is granted, subject to the law and regulations governing monetary awards.

An initial compensable disability evaluation of 10 percent for a left foot disability is granted, subject to the law and regulations governing monetary awards.


REMAND

The issues of entitlement to service connection for a low back disability and entitlement to an initial compensable disability evaluation for left ear hearing loss unfortunately must be remanded.  Although the Board sincerely regrets the additional delay, adjudication cannot proceed without further development.

I.  Medical Examination and Opinion

As noted above, VA has a duty to assist the Veteran in substantiating his claim.  Once VA undertakes the effort to provide an examination with respect to a claim of entitlement to service connection, whether or not statutorily obligated to do so, the duty to assist requires that it be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate when it contains clear conclusions with supporting data and a reasoned medical explanation or analysis.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  In contrast, an examination is inadequate and must be returned when it does not contain sufficient detail to decide a claim on appeal.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996).

A.  Low Back Disability

Service treatment records reflect that the Veteran complained of low back pain in June 1986, May 1987, March 1988, April 1988, January 1990, October 1999, April 2002, July 2004, and August 2004.  In May 1987 and April 2002, this pain was localized on his left side.  In July 2004, he also complained of numbness and tingling in his back which comes and goes.  Pain with forward flexion at 70 degrees was found at that time.  Diagnoses of lumbosacral strain, probable left sacroiliac ligament strain, back strain, questionable low back pain with an etiology of strain, no diagnosis (no link between the Veteran's complaint of pain and objective findings), low back pain, left sacroiliac dysfunction, low back pain, and lower back pain respectively were made.

The Veteran reported that he occasionally gets low back pain at his March 2005 VA general medical examination.  His range of motion was normal upon physical assessment.  No abnormalities were found with respect to his straight leg raise ability, tendon reflexes, sensation, and muscle groups and anatomical position of the lower extremities.  Therefore, the examiner indicated that the Veteran's lumbar spine was normal and did not provide a diagnosis.

Magnetic resonance imaging (MRI) from a private treatment provider in Saudi Arabia dated in August 2008 found diffuse degenerative disc protrusion causing moderate narrowing of the neural foramina bilaterally, small marginal osteophytes, and mild hypertrophy of the ligamentum flavum with mild to moderate hypertrophic degenerative changes of the facet joints at L4-5 and mild diffuse disc bulge with posterior annular tear but no spinal canal stenosis at L5-S1.

The Board finds that the Veteran's March 2005 VA general medical examination is inadequate with respect to his claimed low back disability.  No radiologic testing was performed at this examination because his back was found to be completely normal.  As such, no low back disability was diagnosed and no medical opinion concerning its etiology was rendered.  Yet MRI conducted later showed several abnormalities at L4-5 and an additionally abnormality at L5-S1.  Whether the Veteran has a diagnosable low back disability, and if so whether this disability is etiologically related to his service, thus are questions that have been raised anew.  In order to answer them, another VA medical examination must be provided and an etiology opinion obtained if necessary on remand.  Special arrangements may be necessary to accomplish this development, as the Veteran's current address of record is in Saudi Arabia.

B.  Left Ear Hearing Loss

VA measures hearing acuity by the results of two tests.  The first is a controlled speech discrimination test (Maryland CNC) reported in the percent of speech discrimination.  38 C.F.R. §§ 4.85(a), (b).  The second is a pure tone audiometry test in the frequencies of 1000, 2000, 3000 and 4000 cycles per second (hertz).  38 C.F.R. § 4.85(d).  Pure tone audiometry test results are to be reported numerically instead of graphically.  Kelly v. Brown, 7 Vet. App. 471 (1995) (holding that neither the Board nor the RO may interpret graphical representations of audiometric data); Colvin v. Derwinski 1 Vet. App. 171 (1991) (holding that a VA adjudicator cannot base a decision on his or her own unsubstantiated medical opinion).  If the Veteran submits graphical tests results, a medical professional must interpret them into numerical results.  Kelly, 7 Vet. App. at 471.  

During the course of this appeal, VA's hearing examination worksheets were revised to include a discussion of the effect of the Veteran's hearing loss disability on his occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Department of Veterans Affairs, Apr. 24, 2007); see also 38 C.F.R. § 4.10.  The Court therefore held in Martinak v. Nicholson, 21 Vet. App. 447 (2007), that VA audiological examiners must describe these effects in the examination report.  

The Veteran's hearing was assessed at VA's request prior to his separation from service in March 2005.  Although numerical speech recognition thresholds were obtained, it is unclear whether they were obtained from the Maryland CNC controlled speech discrimination test or some other test.  Pure tone audiometry test results also were obtained.  However, these results were reported graphically instead of numerically.  The functional effects of the Veteran's hearing loss was not discussed.

Post-service private treatment records from Martin ACH document that the Veteran's hearing again was assessed in January 2006.  Although numerical and various percent speech audiometry results were obtained, it once again is unclear whether they were obtained from the Maryland CNC controlled speech discrimination test or some other test.  Pure tone audiometry test results also were obtained.  Again however, these results were reported graphically instead of numerically.

Given these deficiencies, the Board finds that another VA medical examination must be provided on remand.  The examiner shall, to the extent possible, determine whether the Maryland CNC controlled speech discrimination test was conducted in March 2005 and January 2006, provide a percent interpretation of the speech discrimination test results obtained on each of these dates, and provide a numerical interpretation of the pure tone audiometry test results obtained on each of these dates.  The examiner then shall administer both the Maryland CNC controlled speech discrimination test and a pure tone audiometry test as well as describe the effect of the Veteran's hearing loss disability on his occupational functioning and daily activities.

Special arrangements once again may be necessary to accomplish the above development, since the Veteran's current address of record is in Saudi Arabia.

II.  Records

VA's duty to assist the Veteran in developing his claim also includes making reasonable efforts to help procure pertinent treatment records, as noted above.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c).  However, the Veteran must adequately identify the records and authorize VA to obtain them.  38 U.S.C.A. § 5103A(b).  Necessary identifying information includes that which is necessary to identify and locate the custodian holding the records, the approximate time frame covered by the records, and the condition for which treatment was provided.  38 C.F.R. §§ 3.159(c)(1)(i), (c)(2)(i), (c)(3).

The Veteran indicated that he has received continuous physical therapy with respect to his low back in his March 2008 substantive appeal on a VA Form 9.  He also indicated that he has taken three to four hearing tests since July 2005 and has submitted the evidence therefrom to VA.

Other than the August 2008 MRI of the Veteran's low back and the January 2006 assessment of the Veteran's hearing at Martin ACH discussed above, the Board notes that no private treatment records concerning the Veteran's claimed low back disability and left ear hearing loss disability.  There also are no VA treatment records in this regard.

A review of the claims folder does not show that the Veteran has been requested to supply the records he referenced in his March 2008 substantive appeal on a VA Form 9.  It also does not show that he has been requested to provide sufficient information to identify and locate the custodian holding the records and the approximate time frame covered by the records as well as authorization so that VA may obtain them on his behalf.  Fulfillment of VA's duty to assist requires that these requests be made on remand because the records are potentially relevant.
	
Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he either provide to VA the treatment records related to his physical therapy for his low back and those related to the hearing tests he has had since July 2005.  In the alternative, request that he identify and locate the custodians holding and the approximate time frame covered by these records and authorize VA to obtain them on his behalf.  All contact with the appellant and all attempts to obtain treatment records on her behalf must be documented in the claims file.  Any such records received shall be associated with the claims file.

2.  Review the claims file and undertake any additional development indicated.  This shall include obtaining and associating with the claims file updated VA treatment records regarding the Veteran.  This also shall include obtaining and associating with the claims file, after securing any necessary proper authorization, additional pertinent records identified by him during the course of this remand.

3.  After completion of the development in paragraph 1, arrange for the Veteran to undergo an appropriate VA medical examination, in Saudi Arabia if possible or in the United States or other appropriate mutually convenient location, to determine the current nature, extent, onset, and etiology of any back disability found to be present.  The claims file shall be made available to and reviewed by the examiner, who shall note such review in an examination report.  The examiner shall obtain from the Veteran a full history of his relevant symptomatology.  Next, a thorough physical examination and all tests, studies, and/or evaluations, to include radiologic, deemed necessary shall be performed.  All findings shall be reported in detail.  Thereafter, the examiner shall ascertain whether the Veteran has a back disability.  If so, the examiner shall opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability had its onset during service or otherwise is related to service.  The medial and lay evidence of record shall be discussed in doing so.  A complete rationale for this opinion and any other expressed also shall be provided in the examination report.

4.  Also after completion of the development in paragraph 1, arrange for the Veteran to undergo a VA audiological examination, in Saudi Arabia if possible or in the United States or other appropriate mutually convenient location, to determine the current nature, extent, and severity of his left ear hearing loss disability.  The claims file shall be made available to and reviewed by the examiner, who shall note such review in an examination report.  Then the examiner shall, to the extent possible, determine whether the Maryland CNC controlled speech discrimination test was conducted in March 2005 during service and January 2006 at Martin ACH, provide a percent interpretation of the speech discrimination test results obtained on each of these dates, and provide a numerical interpretation of the pure tone audiometry test results obtained on each of these dates.  Next, the examiner shall obtain from the Veteran a thorough description of his audiological symptoms, including the effects of such symptoms on his occupational functioning and daily activities.  A Maryland CNC controlled speech discrimination test and a pure tone audiometry test, along with all other tests, studies, or evaluations deemed necessary, finally shall be performed.  All findings shall be reported in detail.  The rationale for any opinions expressed shall be provided in the examination report.

5.  Lastly, readjudicate the Veteran's entitlement to service connection for a low back disability and entitlement to an initial compensable disability evaluation for left ear hearing loss.  If either of the benefits sought on appeal is not granted, the Veteran and his representative, if any, shall be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


